USCA4 Appeal: 22-6727      Doc: 11         Filed: 11/29/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6727


        KEVIN ANTONIO WATSON,

                            Plaintiff - Appellant,

                     v.

        HAROLD W. CLARKE, Director; CARL A. MANIS, Regional Administrator;
        BARRY L. KANODE, Warden; COMMONWEALTH OF VIRGINIA,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. James P. Jones, Senior District Judge. (7:20-cv-00357-JPJ-RSB)


        Submitted: November 22, 2022                                Decided: November 29, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Kevin A. Watson, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6727      Doc: 11         Filed: 11/29/2022     Pg: 2 of 2




        PER CURIAM:

               Kevin A. Watson appeals the district court’s orders denying relief on his 42 U.S.C.

        § 1983 complaint and denying reconsideration. We have reviewed the record and find no

        reversible error. Accordingly, we affirm the district court’s orders. Watson v. Clarke, No.

        7:20-cv-00357-JPJ-RSB (W.D. Va. Sept. 29, 2021; June 9, 2022). We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2